Case 1:20-cv-21553-MGC Document 73 Entered on FLSD Docket 04/26/2020 Page 1 of 13



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                           Case No. 20-21553-Civ-COOKE/GOODMAN

   PATRICK GAYLE, et al.,

            Petitioners-Plaintiffs, on behalf of
            themselves and those similarly situated,

   v.

   MICHAEL W. MEADE, et al.,

         Respondents-Defendants.
   ____________________________________/


                       PETITIONERS’ RESPONSE TO RESPONDENTS’
                     OBJECTIONS TO REPORT & RECOMMENDATIONS
                                         INTRODUCTION
            Without exaggeration, ICE’s conduct challenged in this matter has life or death
   consequences. Petitioners are being exposed to unjustifiably high risks of contracting the
   deadly coronavirus that is ravaging the globe. Petitioners—like many others—are in a fight
   for their lives. But because ICE is holding them in civil detention, Petitioners are unable to
   take the steps necessary to protect themselves from what Judge Goodman recognized is a
   “serious and bone-chilling” risk of infection to COVID-19. Report & Recommendation
   (“R&R”) [ECF 63] at 1. Without this Court’s intervention, Petitioners’ lives are in ICE’s
   hands.
            Exposing people in civil detention to such immediate, irreparable, and grave risks does
   not accord with the Constitution and the laws of this country regarding civil detention. This
   is an exceptional time, and it requires this Court’s protection of Petitioners’ rights to
   constitutionally meaningful and timely process—with judicial review—that is responsive to
   the immediate deadly threat faced. Jones v. Cunningham, 371 U.S. 236, 243 (1963) (“[habeas]
   is not now and never has been a static, narrow, formalistic remedy; its scope has grown to
   achieve its grand purpose—the protection of individuals against erosion of their right to be
   free from wrongful restraints upon their liberty”). In all but the most unique circumstances,



                                                   1
Case 1:20-cv-21553-MGC Document 73 Entered on FLSD Docket 04/26/2020 Page 2 of 13



   the magnitude of the threat posed—not only to Petitioners, but also staff working at Krome,
   BTC and Glades, and the generally public—substantially outweighs the government’s
   interests in civil immigration detention when alternatives are readily available to vindicate the
   purported governmental interests.
          Judge Goodman properly acknowledged the dire circumstances Petitioners and others
   in ICE custody face. In fact, he noted that the conditions at the facility at issue here with the
   largest population of detained men and women “appear to be getting worse.” Id. at 34. And
   after considering the undisputed material facts, Judge Goodman recommended granting
   preliminary injunctive relief that is exceedingly modest and fails to correct the constitutional
   violations in light of the circumstances. Id. at 6-10.1 In this respect, the most critical
   components of Judge Goodman’s proposed injunctive relief—those that address the steps ICE
   must take to improve conditions for the people it is holding—speak flexibly in terms of
   “goal[s],” “tak[ing] all reasonable steps,” and complying with Judge Goodman’s order “to
   the extent feasible.” Id. at 6-10. As such, Petitioners contend that Judge Goodman’s
   recommendations, while certainly an improvement over the status quo, are insufficient to
   meet this extraordinary moment; COVID-19 will not wait while the Court slowly
   “encourage[s]” and “prod[s]” ICE to take “reasonable” steps it should have already taken on
   its own. Id. at 8.
          Yet, ICE objects to even Judge Goodman’s narrow recommendations, training its fire
   on a requirement to update the Court with basic information that ICE should already have at
   its fingertips if it were doing its job. Judge Goodman proposes to have ICE report to the
   Court twice a week with the number of detainees at each of the three facilities at issue here,
   information about why each person is being detained, and information identifying whether
   each person is at an elevated risk for getting seriously ill or dying of respiratory distress if
   infected with COVID-19 (including whether individuals are pregnant). Id. at 8. This
   reporting requirement would demand ICE to do nothing more than provide the same
   information that ICE itself needs in order to (1) assess who needs to be released under Fraihat,
   and (2) implement the CDC’s Guidelines.


   1
           Although ICE bemoans a supposed “inability to discern the true detention conditions
   from the record,” ICE Objection [ECF 71] at 2-3, it does not challenge any of the material
   facts Judge Goodman found that cry out for immediate judicial intervention.


                                                  2
Case 1:20-cv-21553-MGC Document 73 Entered on FLSD Docket 04/26/2020 Page 3 of 13



          But for ICE, providing the Court with this basic information is a bridge too far. In a
   stunning passage, ICE protests that compiling the information Judge Goodman required
   would be “unduly burdensome” because preparing those reports requires “review and
   analysis of each individual detainee’s file to determine whether they are high-risk, subject to
   mandatory detention, or have no criminal record or pending criminal charges.”             ICE
   Objection at 5. If that is accurate, then it means that ICE does not currently know which of
   the people it is holding are “high risk” for serious complications from a COVID-19 infection.
   Indeed, if ICE’s protests are to be believed, then ICE does not even know which of the people
   it is detaining are, in its view, “subject to mandatory detention”—that is, ICE does not even
   know why it is holding the very people it refuses to release. This eyebrow-raising assertion
   that ICE knows so little about the men and women in its care affirms Judge Goodman’s
   wisdom in not trusting Petitioners’ lives to blind faith in ICE.
          In fact, if ICE is not already tracking which people under its care are at high risk of
   severe COVID-19 complications, then ICE is not taking the most rudimentary steps needed
   to comply with the CDC’s Guidelines, which emphasize the acute risks faced by “older adults
   and persons of any age with serious underlying medical conditions such as lung disease, heart
   disease, and diabetes.” CDC Guidelines at 22 (ECF 1-4 at 70). Moreover, ICE is already
   under an order from the Fraihat court to track this information in order to evaluate which
   people must be released. See ECF 63 at 14-16 (discussing Fraihait class certifications and
   requirements). So, ICE’s assertion that it does not know (and is not already in the process of
   finding out) who in its care is at a high risk of having severe complications from a COVID-19
   infection, then ICE is already violating at least one federal court’s order aimed at protecting
   people in ICE’s custody from COVID-19 infections. This hardly counsels in favor of the
   hands-off approach ICE advocates.
          Similarly revealing is ICE’s objection that the twice-weekly reports are “unduly
   burdensome” because “many of the deportation officers and administrative staff at who
   would compile the proposed reports have been on telework status since mid-March, 2020 to
   minimize the potential transmission of the coronavirus” and “have limited access to detainee
   files and information.” R&R at 5. Once again, if this is correct, it means that ICE is not
   currently tracking the rudimentary information it needs to begin protecting Petitioners from
   COVID-19 infection.      Moreover, this objection confirms that ICE does not want its


                                                  3
Case 1:20-cv-21553-MGC Document 73 Entered on FLSD Docket 04/26/2020 Page 4 of 13



   employees to come to its facilities due to the risk of COVID-19 infection. Petitioners, of
   course, have no ability to leave ICE facilities, let alone avail themselves of the same
   opportunities that ICE employees have to socially distance, use personal protective
   equipment, or use the other measures set forth in the CDC Guidelines.
          In fact, ICE’s objection to the burden of compiling information it should already have
   misses the point. While the reporting requirement is designed to ensure the Court has basic
   information it needs to monitor the circumstances at Glades, Krome and BTC, that is not the
   only purpose.2 Rather, the process of preparing the reports is also designed to “prod ICE into
   releasing far more detainees.” Id. at 8. If ICE finds the process of collecting and informing
   the Court of this information “unduly burdensome” given the number of men and women it
   is holding in civil detention at these three facilities, then ICE can reduce the burden by
   releasing far more people. If, on the other hand, ICE truly believes that holding these people
   in civil detention is necessary despite the “bone-chilling” danger it places them in, then ICE
   cannot rightly complain that the burdens of collecting and reporting information about why
   these people are being held and whether they are at high risk to serious complications from
   COVID-19 are “undu[e].”
                                          ARGUMENT
   I.     ICE’S ARGUMENTS MISUNDERSTAND                        THE     STANDARD         FOR     A
          PRELIMINARY INJUNCTION.

          ICE’s attack on Judge Goodman’s analysis of the preliminary injunctive standard are
   unwarranted. Indeed, as it did in opposing Petitioners’ motion for a preliminary injunction
   before Judge Goodman, ICE continues to “not even address the irreparable harm” that
   Petitioners will face if exposed to COVID-19 while ICE is detaining them. See R&R at 64
   (emphasis in original). Applying the proper standard, and understanding the extreme risk
   Petitioners face, reveals that at a minimum the modest injunctive relief Judge Goodman
   recommended is needed.
          A party seeking a preliminary injunction needs to meet four elements:


   2
          ICE’s assertion that it “understand[s] that the Court needs meaningful information on
   ICE’s efforts to reduce the detainee population,” ICE Objection at 5, rings rather hollow given
   that ICE offers no way for the Court to obtain the information it would need to monitor the
   conditions at Glades, Krome and BTC.


                                                 4
Case 1:20-cv-21553-MGC Document 73 Entered on FLSD Docket 04/26/2020 Page 5 of 13



             (1) a substantial likelihood that he will ultimately prevail on the merits; (2) that
             he will suffer irreparable injury unless the injunction issues; (3) that the
             threatened injury to the movant outweighs whatever damage the proposed
             injunction may cause the opposing party; and (4) that the injunction, if issued,
             would not be adverse to the public interest.

   U.S. v. Jefferson Cnty., 720 F.2d 1511, 1519 (11th Cir. 1983). The standard for obtaining
   a temporary restraining order is the same as a preliminary injunction. Windsor v. U.S.,
   379 F. App’x 912, 916-17 (11th Cir. 2010).
             Although four elements must be present to some degree, “none of the four
   prerequisites has a fixed quantitative value. Rather a sliding scale is utilized, which takes into
   account the intensity of each in a given calculus.” State of Tex. v. Seatrain Intern., S.A., 518
   F.2d 175, 180 (5th Cir. 1975). Thus, “when ‘the balance of the equities [identified in factors
   2, 3, and 4] weighs heavily in favor of granting the stay,’” an injunction may be proper on a
   lessor showing of likelihood of success on the merits. Garcia-Mir v. Meese, 781 F.2d 1450, 1453
   (11th Cir. 1986). That is, where the threat of irreparable harm to the moving party is great
   and the prejudice to the nonmoving party slight, an injunction may be proper even if there is
   less evidence that the moving party will ultimately prevail on the merits. As the Eleventh
   Circuit has recognized, “[a] showing of irreparable injury is ‘the sine qua non of injunctive
   relief.’” See Siegel v. LePore, 234 F.3d 1163, 1176 (11th Cir. 2000) (quoting Northeastern Fla.
   Chapter of the Ass’n of Gen. Contractors v. City of Jacksonville, 896 F.2d 1283, 1285 (11th Cir.
   1990)).
             In the R&R, Judge Goodman stated that Petitioners face “an additional burden” in
   seeking injunctive relief in this case because Respondents are governmental entities. See R&R
   at 49. Judge Goodman quoted from an unreported decision from a district court in Georgia:
             As succinctly explained in Gwinnett Cnty. NAACP v. Gwinnett Cnty. Bd. Of
             Registration and Elections, No. 20-cv-00912-SDG, 2020 WL 1031897, at *5
             (N.D. Ga. Mar. 3, 2020) (denying motion for TRO and preliminary injunction
             against county board of registration and elections and board members): [W]hen
             a party seeks to affirmatively enjoin a state governmental agency, requiring it
             to perform a certain action, the “case must contend with the well-established
             rule that the Government has traditionally been granted the widest latitude in
             the dispatch of its own affairs.” Martin v. Metro. Atlanta Rapid Transit Auth., 225
             F. Supp. 2d 1362, 1372 (N.D. Ga. 2002) (citing Rizzo v. Goode, 423 U.S. 362,
             378-79 (1976)). The court must also exercise greater caution when, as here, “the
             injunction will require detailed and continuous supervision over the conduct of
             that [government] subdivision.” Id. (emphasis added).


                                                      5
Case 1:20-cv-21553-MGC Document 73 Entered on FLSD Docket 04/26/2020 Page 6 of 13



   R&R at 49-50.
          The cases Judge Goodman discussed all involved claims against state governmental
   agencies—with overriding concerns of federalism that, of course, are wholly absent here. At
   any rate, even allowing ICE wider discretion because it is an arm of the government would
   not justify the blank check it demands here. Courts in the Eleventh Circuit and across the
   country have granted preliminary injunctions against governmental entities where the
   petitioners have met the requirements for injunctive relief. See, e.g., Louis v. Meissner, 530 F.
   Supp. 924, 929-30 (S.D. Fla. 1981) (awarding preliminary injunction against Immigration and
   Naturalization Services); see also O Centro Espirita Beneficiente Uniao Do Vegetal v. Ashcroft, 342
   F.3d 1170, 1187 (10th Cir. 2003) (holding religious organization satisfied the four
   requirements for a preliminary injunction against the federal government to allow them to use
   hoasca as part of religious services), aff’d, Gonzales v. O Centro Espirita Beneficiente Uniao Do
   Vegetal, 546 U.S. 418 (2006); Legatus v. Sebelius, 901 F. Supp. 2d 980, 997, 999 (E.D. Mich.)
   (granting preliminary injunction against the Department of Health and Human Services even
   though neither party had demonstrated a substantial likelihood of success on the merits).
   Indeed, as set forth in Petitioners’ Objection, courts around the country have been enjoining
   ICE over these exact issues in recent weeks given the extreme risk to people in ICE detention
   and the woefully insufficient steps ICE has taken to address this crisis.
          The Court should do the same here because Petitioners have clearly met the
   requirements for a preliminary injunction. There is a substantial likelihood that Petitioners
   will prevail on the merits of at least one of their claims. Judge Goodman recognized that
   Petitioners may prevail on their Fifth Amendment claim for deliberate indifference and has
   recommended injunctive relief on that basis. See R&R at 63-65. As discussed in Petitioners’
   Objections to Report and Recommendations, Petitioners also have a substantial likelihood of
   prevailing on their other claims. Indeed, ICE makes no serious effort to challenge Judge
   Goodman’s findings concerning Petitioners’ the Fifth Amendment claim for deliberate
   indifference; ICE just offers a single conclusory statement with no factual or legal support.
   See ICE Objection at 2.        That claim alone justifies the relief Judge Goodman has
   recommended.
          Because of the “bone-chilling” risks that Petitioners face, and the scant showing of
   prejudice to ICE (conclusory assertions that collecting basic information is “unduly


                                                   6
Case 1:20-cv-21553-MGC Document 73 Entered on FLSD Docket 04/26/2020 Page 7 of 13



   burdensome”),3 the likelihood-of-success element is substantially relaxed. See Garcia-Mir, 781
   F.2d at 1453 (noting that a lesser showing of a substantial likelihood of success on the merits
   can support a preliminary injunction “when ‘the balance of the equities [identified in factors
   2, 3, and 4] weighs heavily in favor of granting the stay”) (internal quotation marks and
   citation omitted)). ICE may be content to ignore “the irreparable harm” Petitioners face, see
   R&R at 64, but the law takes cognizance of the life-threatening danger. Judge Goodman was
   correct that “there can be little doubt that the Petitioners will suffer irreparable harm of the
   increased likelihood of severe illness and death if a preliminary injunction is not entered,” and
   to place substantial weight on this finding. Id. As he put it, “the Constitution protects those
   in detention against a condition of confinement that is sure or very likely to cause serious
   illness and needless suffering in the next week or month or year.” Id. (quoting Fraihat Order
   at 36).
             And a preliminary injunction protecting these detained individuals from COVID-19
   serves the public interest—the opposite of being “adverse” to it. When the government is the
   opposing party, the third and fourth elements merge. Niken v. Holder, 556 U.S. 418, 435
   (2009). Judge Goodman recognized that the injunctive relief he recommended would be in
   the public interest because it “could lead to the slowing of the spread of COVID-19 at the
   three centers.” See R&R at 65. While Petitioners submit that their release so that they can
   socially distance would weigh more heavily in the public interest, beyond grousing about
   unquantified administrative burdens and offering generic platitudes about deference to the
   executive department, ICE offers no concrete explanation of how that injunctive relief would
   be against the public interest.
   II.       ICE DOES NOT SERIOUSLY OBJECT TO ANY RELIEF EXCEPT THE
             REPORTING REQUIREMENTS.

             While ICE’s conclusory assertions about the “burdens” of having to report basic
   information it should readily have to this Court twice a week are thoroughly unpersuasive


   3
           Moreover, ICE has not even attempted to show that releasing Petitioners and others would
   prejudice any legitimate interest ICE has. Alternatives to detention, like reporting requirements,
   are well known to ICE and readily available to them. ICE has not explained why these are not
   adequate to protect its interests while shielding Petitioners from the serious risk of COVID-19
   infection they face while in ICE custody.


                                                   7
Case 1:20-cv-21553-MGC Document 73 Entered on FLSD Docket 04/26/2020 Page 8 of 13



   given the exigencies of the COVID-19 crisis, it also bears noting that ICE does not articulate
   any specific objection to any of the other forms of injunctive relief Judge Goodman
   recommends. These include requirements for ICE to accelerate its review of the “Alternatives
   to Detention” program and the appointment of an independent investigator to help find the
   facts needed to evaluate the need for permanent injunctive relief. While Petitioners believe
   the relief Judge Goodman recommends does not go far enough, and in particular believes
   their immediate release pending further litigation in this Court is warranted by these exigent
   circumstances, ICE has effectively conceded that the Court should order at least the measures
   set out in items 2,4 3, 4, 9, 10, 11, 12, and 13 of the Report and Recommendation.
   III.   ICE’S ARGUMENTS REGARDING PETITIONERS’ ACCARDI CLAIM MISS
          THE MARK.

          Judge Goodman’s findings regarding Petitioners’ likelihood of success on its Fifth
   Amendment claim for deliberate indifference—which that ICE does not seriously dispute—
   suffice to justify preliminary injunctive relief here. R&R at 63–65. But it bears addressing
   ICE’s incorrect arguments concerning Petitioners’ Accardi claim.
          In their Objection to the Report and Recommendations, ECF 70, Petitioners explained
   how they have demonstrated a likelihood of success on the merits on their Accardi claim.
   Petrs.’ Objection [ECF 70] at 16-20. ICE’s position on this point appears born of a mistaken
   belief that the CDC Guidelines are just advisory such that it is legally impossible for ICE to
   be out of compliance with them. Not only is that incorrect as discussed above, but it bespeaks
   a casual nonchalance towards the obligation to care for Petitioners that cries out for judicial
   oversight.
          In its objection, ICE once again attempts to distinguish the Accardi line of cases, but
   ICE’s effort completely misses the mark.       As explained in more detail in Petitioner’s


   4
          Petitioners’ counsel have received reports that ICE deportation officers have been
   refusing to accept requests for release under ICE’s “Alternatives to Detention” program via
   email or other electronic means and have instead demanded that these requests be sent
   through the regular United States Mail, substantially delaying the delivery and processing of
   requests. To avoid needless delay, if the Court adopts Judge Goodman’s recommendation
   number 2, Petitioners ask the Court to specify that applications must be received and
   processed as quickly as possible using electronic means. This will also serve ICE’s concern
   about forcing workers who are currently on telework to take the risks associated with entering
   ICE’s facilities.


                                                 8
Case 1:20-cv-21553-MGC Document 73 Entered on FLSD Docket 04/26/2020 Page 9 of 13



   Objection, the Court should adopt Judge Goodman’s findings that (1) the CDC Guidelines
   are mandatory as applied to ICE’s operations at the three correctional facilities at issue; and
   (2) ICE is failing to follow the CDC Guidelines at these three facilities in a number of material,
   critical respects, and that, because of ICE’s failure to follow the Guidelines, Petitioner’s lives
   have been seriously endangered.
          On the first point, ICE’s position is rebutted by Petitioners’ careful explanation in their
   Objection of how the CDC Guidelines are in fact mandatory, see Petrs.’ Objection at 18.
   Ignoring the binding documents, ICE instead argues:
          To be enforceable under the Accardi doctrine, however, an agency regulation or
          rule must impose “binding norm[s]” on the agency. Padula v. Webster, 822 F.2d
          97, 100 (D.C. Cir. 1987). But “[s]tatements that are merely prospective,
          imposing no rights or obligations on the respective parties, will not be treated
          as binding norms,” nor will “[p]ronouncements that impose no significant
          restraints on the agency’s discretion.” Padula, 822 F.2d at 100.

          As the Report correctly concluded, petitioners were unlikely to prevail on their
          Accardi theory because ICE’s applicable guidelines do not impose such
          restraints on the agency’s discretion. Instead, as the Report acknowledges, the
          guidelines “contain a substantial amount of flexibility,” (D.E. 63 at 61), which
          allows for adaption while still ensuring its underlying purpose is fulfilled.

   ECF 71 at 3-4. These arguments, however, are belied by the CDC Guidelines themselves, see
   ECF 70-6 (Ex. F to Petrs.’ Objection), which clearly contain numerous non-optional
   requirements when applied in a carceral setting, as Petitioners have thoroughly explained in
   their Objection.
          Specifically, Petitioners identified the following aspects of the CDC Guidelines that
   are clearly mandatory and that the undisputed facts demonstrate ICE is not following:
   restricting transfers, quarantining new detained individuals, allowing appropriate social
   distancing, performing adequate medical checks, performing pre-intake screening, not
   engaging in cohort quarantining, and making sufficient hygiene and cleaning supplies
   available. See Petrs.’ Objection at 14-15. The CDC Guidelines contain specific requirements
   in each of these areas that impose “significant restraints on the agency’s discretion.” ICE
   Objection at 3. By not addressing these specific areas in its Objection, ICE has in essence
   conceded the point. While it may be true that certain aspects of the CDC Guidelines contain
   “flexibility,” that does not change the mandatory nature of the key sections cited above or



                                                   9
Case 1:20-cv-21553-MGC Document 73 Entered on FLSD Docket 04/26/2020 Page 10 of 13



   protect against the corresponding dangers that Petitioners face because ICE is ignoring the
   Guidelines.
          Moreover, ICE is incorrect that portions of the CDC Guidelines that contain flexibility
   do not contain any “binding norms.” ICE Objection at 3. It is true that the CDC Guidelines
   recognize that “strategies will need to be tailored to the individual space in the facility and the
   need of the population and staff” and that “[n]ot all strategies will be feasible in all facilities.”
   R&R at 61. But that does not mean ICE is free (as it contends) to ignore the CDC Guidelines
   entirely; it simply means that in those provisions, the CDC Guidelines mandate that ICE
   follow the prescribed strategies as closely as circumstances allow. Further, ICE cannot
   simultaneously (a) point to the CDC Guidelines as demonstrating the provision of adequate
   protections to Petitioners and (b) claim it is not bound by the CDC Guidelines to provide any
   protections. ICE’s argument that it is not bound by any part of the CDC Guidelines is just
   further evidence that it is not complying with those Guidelines, and that Petitioners have a
   viable Accardi claim.
          On the second point, ICE’s arguments that they are in fact complying with the CDC
   Guidelines also fall short. According to ICE:
          There is no basis for this Court’s oversight of ICE’s administration of its sound
          policies, particularly with no showing of a failure to deploy those policies in
          good faith. Indeed, the Report acknowledged as much when it concluded
          petitioners had not established a substantial likelihood of prevailing on the
          merits of their Accardi theory, which alleged that ICE had failed to follow its
          applicable guidelines.

   ICE Objection at 3. These contentions, however, are conclusively rebutted by the record.
   First, Petitioners have in fact demonstrated, and Judge Goodman has found, that ICE has
   “fail[ed] to deploy” certain key policies, namely the CDC Guidelines, that were intended to
   protect the Petitioners and other class members. As explained above, there are a number of
   specific aspects of the CDC guideless that are critical that ICE is simply not following in key
   respects. ICE’s assertion that there is no showing of a “failure to deploy those policies in good
   faith” thus begs the question. While at this early stage of the litigation there has not been
   discovery of ICE’s internal decision making, the record evidence that ICE has failed to follow
   the CDC Guidelines is enough. As explained in Petitioners’ Objection, partial compliance—




                                                    10
Case 1:20-cv-21553-MGC Document 73 Entered on FLSD Docket 04/26/2020 Page 11 of 13



   in good faith or otherwise—is noncompliance under the Accardi doctrine.               See Petrs.’
   Objection at 19.
          Finally, ICE is simply wrong that the Report concluded that Petitioners had not
   demonstrated a substantial likelihood of prevailing on the merits of their Accardi theory
   because ICE is in substantial compliance with the Guidelines. Rather, as explained in
   Petitioner’s Objection, Judge Goodman misunderstood the remedies available to the Court
   in a case like this, and in particular, assumed that the Court could not order Petitioners’
   release. While that is not correct for the reasons set forth in Petitioners’ Objection, it would
   not justify declining to enter the relaxed injunctive relief Judge Goodman recommended.

                                           CONCLUSION
          ICE’s objection to compiling the most basic information it needs to protect people
   under its care from the risk of contracting COVID-19 only confirms that Judge Goodman was
   correct not to blindly trust ICE to protect Petitioners and others in its custody. For the reasons
   set forth herein and in Petitioner’s Objection, injunctive relief is warranted.
   Date: April 26, 2020

                                                Respectfully Submitted,

                                                /s/ Scott M. Edson
                                                Scott M. Edson, Esq.
                                                Florida Bar No. 17258

    Gregory P. Copeland*                             Scott M. Edson, Esq.
    Sarah T. Gillman*                                Florida Bar No. 17258
    RAPID DEFENSE NETWORK                            KING & SPALDING LLP
    11 Broadway, Suite 615                           1700 Pennsylvania Avenue NW, STE 200
    New York, NY 10004                               Washington, DC 20006-4707
    Tel.: (212) 843-0910                             Telephone: (202) 737-0500
    Fax: (212) 257-7033                              Facsimile: (202) 626-3737
    gregory@defensenetwork.org                       sedson@kslaw.com
    sarah@defensenetwork.org

    *Appearing Pro Hac Vice

    Rebecca Sharpless                                Kathryn S. Lehman
    Florida Bar No. 0131024                          Florida Bar No.: 95642
    Romy Lerner                                      Chad A. Peterson
    Florida Bar No. 116713                           Florida Bar No.: 91585


                                                  11
Case 1:20-cv-21553-MGC Document 73 Entered on FLSD Docket 04/26/2020 Page 12 of 13



    Katarina M. Gomez, Law Student          KING & SPALDING LLP
    Meredith Hoffman, Law Student           1180 Peachtree Street, N.E.
    Maria A. Llorens, Law Student           Atlanta, GA 30309
    Olivia G. Parise, Law Student           Telephone: (404) 572-4600
    UNIVERSITY OF MIAMI SCHOOL OF           Facsimile: (404) 572-5100
    LAW - IMMIGRATION CLINIC                klehman@kslaw.com
    1311 Miller Drive Suite, E-273          cpeterson@kslaw.com
    Coral Gables, Florida 33146
    Tel: (305) 284-3576
    Fax: (305) 284-6092
    rsharpless@law.miami.edu

    Paul R. Chavez                          Mark Andrew Prada
    FL Bar No. 1021395                      Fla. Bar No. 91997
    Maia Fleischman                         Anthony Richard Dominguez
    FL Bar No. 1010709                      Fla. Bar No. 1002234
    SOUTHERN POVERTY LAW CENTER             PRADA URIZAR, PLLC
    2 S. Biscayne Blvd., Ste. 3200          3191 Coral Way, Suite 500
    Miami, FL 33101                         Miami, FL 33145
    Tel: (305) 537-0577                     Tel.: (786) 703-2061
    paul.chavez@splcenter.org               Fax: (786) 708-9508
    maia.fleischman@splcenter.org           mprada@pradaurizar.com
                                            adominguez@pradaurizar.com

    Lisa Lehner                             Andrea Montavon McKillip
    Florida Bar No. 382191                  Florida Bar No. 56401
    AMERICANS FOR IMMIGRANT                 LEGAL AID SERVICE OF BROWARD
    JUSTICE                                 COUNTY, INC.
    5355 NW 36 Street, Suite 2201           491 North State Road 7
    Miami, FL 33166                         Plantation, Florida 33317
    Tel: (305) 573-1106 Ext. 1020           Tel. (954) 736-2493
    Fax: (305) 576-6273                     Fax (954) 736-2484
    Llehner@aijustice.org                   amontavon@legalaid.org

                                Counsel for Petitioners




                                          12
Case 1:20-cv-21553-MGC Document 73 Entered on FLSD Docket 04/26/2020 Page 13 of 13



                                  CERTIFICATE OF SERVICE

          I hereby certify that on the 26th day of April, 2020, I electronically filed the foregoing

   with the Clerk of Court using the CM/ECF system, which will then send a notification of

   such filing (NEF) to all counsel of record.



                                                       /s/ Scott M. Edson___________
                                                       Scott M. Edson, Esq.
                                                       Florida Bar No. 17258
                                                       KING & SPALDING LLP
                                                       1700 Pennsylvania Avenue NW, STE 200
                                                       Washington, DC 20006-4707
                                                       Telephone: (202) 737-0500
                                                       Facsimile: (202) 626-3737
                                                       sedson@kslaw.com

                                                       Attorney for Petitioners




                                                  13
